DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7-13, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20090061526 A1) in view of Bassler (US 8821799 B2).
Regarding claims 1 and 2, and 11, Hong teaches a method for detecting particles on a target, the method comprising the steps of: 
	[a plurality of illumination modules] illuminating the target with a plurality of structured illumination patterns (Fig. 7A, ¶48-52at least two interference patterns produced by modules 712, 713) that are each characterized by a spatial frequency (¶49-51, sinusoidal interference patterns inherently disclose a spatial frequency) and an illumination phase (¶49-51, sinusoidal interference patterns at given phases); 
[an optical imaging module (Fig. 5, 508) for] generating a plurality of raw images (Fig. 8, 802) of the target by measuring optical signals from the illuminated target (Fig. 5, Optical Imaging 508, Fig. 8 and ¶57, synthetic aperture algorithm for processing raw images 802), each raw image including at least one raw intensity value obtained from measurements of the target (raw image inherently discloses intensity and color information) illuminated with a corresponding structured illumination pattern (Fig. 5, depicting the process steps 506, 508, 510, 512 for illumination with successive structured illumination patterns); and 
[a detection module (Fig. 8, ¶57-59) configured to, ] for each of one or more regions of the target (¶58, each detected optical pattern 902 as a product of the microparticle fluorphore distribution 908 and the structured illumination excitation pattern 910; Figs. 6 showing different regions for each pattern 606; ¶59, generating a synthetic high resolution image therefrom), generating a first estimate that indicates whether a particle is present at said each of one or more regions of the target (¶62, Fig. 11, bright microparticles 1172 i.e. distinguishing presence by brightness [intensity]; ¶67, “In practice, this can be accomplished by thresholding the image to identify the microparticles visible in each synthetic image, and then fitting the image of each microparticle with a two-dimensional Gaussian function to estimate location and brightness.”), comprising: 
for said each of one or more regions of the target (Fig. 11, considering two regions, i.e. microparticles 1172 and 1174), determining location and brightness of microparticles by combining a set of raw intensity values from the plurality of raw images, the determining based on a degree of variation in the set of raw intensity values in said each of one or more regions of the target (¶65, “using the brightness of the imaged microparticles to determine the sequence information”; ¶67, “In practice, this can be accomplished by thresholding the image to identify the microparticles visible in each synthetic image, and then fitting the image of each microparticle with a two-dimensional Gaussian function to estimate location and brightness.” ), and 
generating the first estimate for said each of one or more regions of the target by comparing the image for the region to a first threshold (¶67).
Hong does not explicitly show that a modulation score is computed when determining location and brightness of microparticles by combining a set of raw intensity values from the plurality of raw images, the modulation score based on a degree of variation in the set of raw intensity values in said each of one or more regions of the target, or that the modulation score for the region is thresholded in order to generate the first estimate.
Bassler, in a similar field of endeavor toward estimating location of particles in response to illumination using interference patterns (Claim 1), explicitly shows for each raw image (Fig. 9) computing a correlation of a fitted curve (i.e. a goodness-of-fit metric modulation score based on a degree of variation) to a detected signal (i.e. raw intensity) and its rate of change when determining a rough estimate of particle position in one or more regions of the target (C. 12, ll. 46 - C. 13, ll. 31, and Figs. 24, 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have followed the teachings of Bassler and computed a modulation score, i.e. a correlation of fit, between the fitted Gaussian and the detected signal of Hong and thereby determined the location and brightness of the microparticle in one or more regions of the target.
Regarding claim 3, the modified Hong teaches the method of claim 1, and further discloses wherein the plurality of structured illumination patterns are selective excitation patterns, and the set of illumination characteristics include at least a spatial frequency and phase of the selective excitation pattern (Fig. 5, Selective Excitation 506; frequency and phase of e.g. sinusoidal interference pattern, as cited above).
Regarding claim 6, the modified Hong teaches the method of claim 1, and further discloses wherein the particles are biological molecules including at least one of DNA segments (¶62), mRNA segments, or lncRNA.
Regarding claim 7 and 9, the modified Hong teaches the method of claim 1, further comprising: generating a reconstructed image by processing (Fig. 8) at least one of the plurality of raw images of the target (low resolution 802), the reconstructed (by Fourier processing, ¶59) image (high resolution 810) including a set of reconstructed intensity values obtained from processing the at least one of the plurality of raw images (inherently present, see also ¶57-59 and Fig. 9); for each of the one or more regions of the target, determining a second estimate that indicates whether a particle is present at the region of the target by comparing one or more reconstructed intensity values to a second threshold (Fig. 11, second synthetic image set, ¶67, thresholding image then estimating location and brightness by Gaussian fitting); and generating a set of combined estimates for at least one region of the target by comparing the first estimates to the second estimates for the at least one region of the target (¶67, by comparison determining the base sequence).
Regarding claim 8, the modified Hong teaches the method of claim 7, wherein generating the set of combined estimates comprises: identifying a subset of pixel locations in the reconstructed image (Fig. 11, ¶62-64), wherein the second estimates for the identified subset of pixel locations indicate presence of particles at corresponding regions of the target (Fig. 11, ¶62-64); and for each identified pixel location, generating a combined estimate for the pixel location (e.g. brightness or base determined based on plural sets), wherein the combined estimate for the pixel location indicates presence of the particle at the identified pixel location if the first estimate for the corresponding region of the target is at a first valued (Fig. 11, ¶62-64), and wherein the combined estimate for the pixel location indicates absence of the particle at the identified pixel location if the first estimate for the corresponding region of the target is at a second value (Fig. 11, ¶62-64).
Regarding claim 10, the modified Hong teaches the method of claim 7, and further discloses wherein generating the reconstructed image comprises performing a synthetic aperture optics (SAO) reconstruction process on the at least one of the plurality of raw images (¶47, ¶69).

Regarding claims 12, 13, 16-22, the instant claims recite essentially the same limitations as those addressed above, and are rejected on the same basis.

Allowable Subject Matter
Claims 4, 5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4 and 14, the modified Hong teaches the method of claim 1, the modified Hong further discloses wherein determining the modulation score comprises: determining a set of sub-modulation scores (Bassler, performing Fig. 24 for each pattern or modulation as in Fig. 9), each sub-modulation score determined by combining a subset of the raw intensity values from a corresponding subset of the plurality of raw images (as above); 
The modified Hong does not explicitly show combining the sub-modulation scores to determine the modulation score.
	Regarding claims 5 and 15, the dependent claims depend from a claim that contains allowable subject matter and is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872